SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX PETRÓLEO BRASILEIRO S.A. - PETROBRAS Publicly Traded Company MATERIAL FACT Pricing Policy Rio de Janeiro, October 25 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that its Executive Board prepared a methodology that would improve the visibility of the alignment between international diesel and gasoline prices, and the company´s pricing for such products. This methodology was presented to the Board of Directors in a meeting held today, which in turn requested additional simulations and has set a date no later than November 22 nd for further consideration of the subject. The company will keep all its stakeholders adequately informed of any developments on this subject. Rio de Janeiro, October 25 th , Almir Guilherme Barbassa Chief Financial and Investor Relations Officer Petróleo Brasileiro S.A. – Petrobras SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 25, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
